Thompson, J.
The question determinative of this case, is whether or not the delivery of her deposit book by the plaintiff’s intestate to the defendant, was a consummated gift of the bank deposit to the defendant in trust as stated in the finding of facts. In savings banks in this State, such *245deposit books are issued to the depositors as evidence of the indebtedness of the banks. Withdrawals of deposits are entered in the same books, so that the deposit book always, with the addition of interest, shows the actual state of the accounts between the bank and the depositor, and the entire indebtedness of the bank. The general rule in this country and England, is that the delivery of property which transfers to the donee either the legal or equitable title, is sufficient to effectuate a gift; and hence it has-been held that the mere delivery of non-negotiable notes, bonds, mortgages, or certificates of stock, is sufficient to effectuate a gift. The deposit book in the. case of a savings bank, answers the same purpose as a certificate of deposit in the case of other banks. In this case, the delivery of the deposit book to the defendant, consummated the gift, and no other formality was necessary to constitute the actual delivery of the bank deposit, and vest the possession and title in the donee. Grover, Admr. v. Grover, 24 Pick. 261; Pierce v. Savings Bank, 129 Mass. 425: 37 Am. Rep. 371; Camp's Appeal, 36 Conn. 88: 4 Am. Rep. 39; Hill v. Stevenson, 63 Me. 364: 18 Am. Rep. 231; Ridden v. Thrall, 125 N. Y. 572: 21 Am. St. Rep. 758; Tillinghast v. Wheaton, 8 R. I. 536: 94 Am. Dec. 126; Hackett v. Moxley, 65 Vt. 71.
In case the donor is living, the donee can maintain an action against the savings bank for the deposit, in the name of the donor; if the donor is dead, the action can be brought by the donee in the name of the donor’s administrator. Pierce v. Savings Bank, 129 Mass. 425. In either event the suit would be controlled by the donee and the recovery had for his benefit. Hence the plaintiff’s contention that he is entitled to the deposit book to collect the deposit, even though it belongs to the defendant, cannot be maintained.

Judgment affirmed.